Title: To James Madison from Joseph Jones, 22 February 1797
From: Jones, Joseph
To: Madison, James


Dr. Sr.
Fredg. 22d. Febry. 1797.
I conclude Mr. Jefferson has gone forward the upper road as he has not yet passed through this Town which ere now he wod. have done unless something prevented his seting out as early as he intended. By the last Mail I recd. A letter from Monroe. He recd. between the 27th. Octr. and the 3d. Nov. his letter of recall dated 22d. Augt. last and says he shall not take his departure till april. He had been severely handled by the Rheumatizm but was on the mend. He speaks of some money Mr. Yard was to receive for him and transmit to me also of an order of Mr. Paine on Bache for 250 Crowns advanced Paine and that you could give me information respecting these items. You will do so if in your power. Seeing no other number of the Citizen since the 2d. I have delayed having the others published and unless there is reason to expect the prosecution of the work, it will be useless. I shod. suppose the French wod. be reconciled if the new Admin. shod. by a commercial treaty place Them on the same footing as we have G. B. This I shod. be disposed to do for the same period of the British treaty and thereafter ma⟨ke⟩ with each such terms as time and experienc⟨e⟩ Shall point out to be most beneficial. At present from the Newspaper accot. the French in the W. Indies are much more reprehensible in their conduct than the British so that between the two powers our trade is on a hopefull or rather a hopeless condition. How wod. the trade relish an embargo on all vessells to French or British ports, clearing only those for neutral ports. They might indeed under such a regulation as I suppose many wod. do clear out for one port and go to another notwithstanding the danger of such practice. It wod. seem there is more ground to hope for peace by the last accounts than before. In England the monied men appear to be running a race who shall first get into the public Treasury with their money. The French take a different method of supplying their Treasury by loading the waggons with it from Italy & Germany. Adieu Yr friend
Jos: Jones
